Citation Nr: 0841222	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
August 1954.  He died in May 2004, and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

This claim was previously remanded by the Board in April 2007 
in order to schedule the appellant for a Board hearing.

In August 2007, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in May 2004, that the immediate cause of death was 
chronic obstructive pulmonary disease, and that the other 
significant condition that contributed to the veteran's death 
was end stage renal disease.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) at 50 
percent disabling; cold injuries to the left and right lower 
extremities, each evaluated as 30 percent disabling; cold 
injuries to the left and right upper extremities, each 
evaluated as 30 percent disabling; tinnitus at 10 percent 
disabling; and bilateral hearing loss at 0 percent disabling.  
He was granted entitlement to a total disability rating based 
on individual unemployability (TDIU) from September 29, 2000.  

3.  There is an approximate balance of positive and negative 
evidence as to whether the service-connected cold weather 
injuries are shown to have contributed significantly in 
producing or accelerating the veteran's demise.


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, the veteran's 
service-connected disability contributed substantially and 
materially in causing his death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

In light of the favorable decision as it relates to the issue 
of entitlement to service connection for the cause of the 
veteran's death, any error by VA in complying with the 
requirements of VCAA as to this issue is moot.

II.  Analysis

The claimant is the veteran's widow who is requesting 
entitlement to service connection for the cause of the 
veteran's death.  The veteran's Certificate of Death shows 
that the veteran died in May 2004.  His cause of death is 
listed as chronic obstructive pulmonary disease (COPD).  End 
stage renal disease is listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  

At the time of his death, the veteran was service connected 
for cold injury of the hands and feet, post-traumatic stress 
disorder (PTSD), bilateral hearing loss, and tinnitus.  The 
veteran's medical records indicate that he was diagnosed 
with, but not service connected for, scleroderma and 
Raynaud's disease during his lifetime.  The appellant 
essentially contends that the cold injuries the veteran 
incurred during service are related to the scleroderma and/or 
Raynaud's disease which, in turn, either caused or aggravated 
the veteran's COPD and/or end stage renal disease.

To establish service connection for the cause of death, the 
evidence must show that a disability that was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(2)(3).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail.  The Court has also stated, 'It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim.'  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

The Board notes that it cannot make its own independent 
medical determinations, and it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  

A June 2004 letter from Dr. W. links the veteran's 
progressive systemic sclerosis to his end stage renal disease 
and COPD.  A February 2005 letter from Dr. K., the veteran's 
rheumatologist, states that he considers both the end stage 
renal disease and the COPD to be due to the underlying 
scleroderma diagnosis.  

Dr. K. provided another etiology opinion in July 2007.  His 
letter states that the veteran had a diagnosis of systemic 
sclerosis with a limited form of presentation and Raynaud's 
phenomenon, end stage renal disease due to scleroderma renal 
crisis.  This letter notes that the veteran had been 
hospitalized for this condition from January 28, 1997, 
through February 10, 1997.  

Dr. K. elaborated in his opinion, explaining that the 
veteran's pulmonary and renal disease were likely related to 
his underlying diagnosis of systemic sclerosis (scleroderma) 
and noted that the veteran's hospitalization also emphasized 
the relationship between the veteran's renal crisis and his 
underlying diagnosis of scleroderma.  He stated that these 
vascular disorders are generalized, diffuse, and systemic 
with manifestations in different organ systems such as kidney 
(renal crisis), lung (pulmonary hypertension and failure), 
and systemically throughout the body, with the hands 
presenting as Raynaud's phenomenon.  He further noted that it 
is also known that these diseases affect other organs such as 
the heart itself, although there is no outward presentation 
when this occurs.  Most significantly, Dr. K. concluded that 
the veteran's disease is likely to have been directly related 
to his history of cold exposure during the Korean conflict.

In July 2008, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in order to determine 
whether the cause of the veteran's death may be linked to a 
service-connected disability.  See 38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901(a) (2008).  Specifically, the Board 
requested that a rheumatologist review the claims folder, and 
offer an opinion as to whether the veteran's systemic 
sclerosis and/or Raynaud's disease was etiologically related 
to the service-connected cold injuries of his hands and feet 
and, if so, whether it is at least as likely as not that the 
veteran's systemic sclerosis and/or Raynaud's disease was 
etiologically related to the COPD or end stage renal disease 
that caused his death.  The rheumatologist was also asked to 
offer an opinion expressing agreement or disagreement with 
any pertinent medical opinions that have been offered in this 
case.

In a September 2008 letter, the VA rheumatologist concluded 
that the veteran had systemic sclerosis, with Raynaud's 
phenomenon, limited skin involvement (sclerodactyly), 
pulmonary fibrosis, and scleroderma renal crisis.  Initially, 
she found that it was at least as likely as not that the 
veteran's systemic sclerosis and/or Raynaud's disease was 
etiologically related to the service-connected cold injuries 
of his hands and feet.  However, she also noted that while 
cold injury by itself does not cause scleroderma, 
'[s]cleroderma can predispose to cold injury by way of 
vasospasm from Raynaud's phenomenon.'  The rheumatologist 
further found it not to be at least as likely as not that the 
veteran's service connected disabilities otherwise caused or 
contributed substantially or materially to the cause of his 
death.  She agreed with the diagnoses rendered by Dr. K. and 
Dr. W. but did not agree that cold injuries caused the 
veteran's systemic sclerosis and related complications.  

Having reviewed these etiology opinions, the Board concludes 
that there is an approximate balance of positive and negative 
evidence regarding the question of whether the veteran's 
service-connected cold weather injuries contributed 
substantially and materially to the cause of his death.  

As noted, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  See Rucker, supra.  In this regard, 
the Board notes that both pertinent etiology opinions of 
record, the opinion from Dr. K. and the opinion from the VA 
physician, were prepared by medical professionals who had the 
opportunity to review the veteran's relevant medical history 
prior to forming an opinion.  The Board further notes that 
both of these doctors were rheumatologists whose opinions 
were informed by their specialized knowledge of that 
particular field.  The Board thus finds that both doctors 
were highly qualified to review the veteran's medical records 
and opine as to a link between his cold weather injuries and 
the cause of his death.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board notes that there is some inconsistency in the 
opinion of the VA rheumatologist.  At the outset of her 
opinion, she asserts there is at least as likely as not a 
relationship between the veteran's systemic sclerosis and/or 
Raynaud's disease and his cold weather injuries, but she 
later expresses her disagreement with the opinion that cold 
injuries caused the veteran's systemic sclerosis and related 
complications.  

While the overall text of the VA rheumatologist's opinion 
suggests that she does, in fact, believe that the service-
connected cold injuries did not contribute to the veteran's 
death, the discrepancy in her findings must factor in to any 
weighing of her opinion against that of the private 
rheumatologist.  Consequently, the Board finds that the 
overall record is in relative equipoise as to whether a 
service-connected disability caused or substantially 
contributed to the veteran's death.  Therefore, resolving 
reasonable doubt in favor of the appellant, the Board finds 
that a grant of service connection for the cause of the 
veteran's death is warranted.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


